Citation Nr: 1602457	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee bipartite patella, and if so, whether service connection for a left knee disability is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to April 1984.  
This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects the Veteran requested a hearing before a Decision Review Officer (DRO) in conjunction with this case.  However, a May 2014 Informal Conference Report reflects he accepts an informal conference in lieu of a formal hearing.

While the RO characterized the claim to reopen as bilateral bipartite patella, the request to reopen only pertained to the Veteran's left knee, and his substantive appeal limited the appeal to the left knee.  Accordingly, the issue has been amended as indicated on the cover page.  Additionally, although claims for service connection  for gout, arthritis, and a left hip condition were also appealed, the Veteran withdrew those issues in May 2014 correspondence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. An April 1984 rating decision that denied service connection for a left knee disability was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for a bilateral knee disability (now claimed as a left knee disability) was denied in an April 1984 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the April 1984 rating decision consisted     of the Veteran's service treatment records.  The claim was denied because the Veteran's left knee disability was found to pre-exist service and to not have been permanently aggravated by service.  It was noted the surgical treatment in service was remedial in nature.  

The evidence received since that time includes a statement from the Veteran's VA orthopedic surgeon that the Veteran's knee disability was aggravated beyond normal progression during service.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for a left knee disability is reopened.  


ORDER

The claim for service connection for a left knee disability is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for a left knee disability, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

On the Veteran's February 1981 Report of Medical History at enlistment, the examiner noted that the Veteran described fracturing his left knee approximately three years ago.  The Report of Medical Examination at enlistment did not note any knee issues.  The first in-service complaint of left knee pain was in February 1982, where the Veteran reported a history of a cracked knee from high school and that  he had twisted his knee two days ago while playing basketball.  In June 1982, the Veteran again reported experiencing sharp knee pain while playing basketball and stated that he fractured his knee four years ago.  X-rays revealed a multipartite patella with superolateral overhang.  In August 1982, the Veteran stated that he again experienced pain after stepping in a hole and falling on his knee.  In September 1982, the Veteran reported that he injured his knee while playing football one year ago.  Arthroscopic surgery was performed to excise patellar fragments and provide a lateral release, and a diagnosis of bipartite of the left patella was provided.  In January 1984, the Veteran was declared medically unfit for service due to bipartite patella with related patellofemoral pain syndrome that existed prior to service and was not service-aggravated.  Recent VA treatment records note left knee scarring, pain, and osteoarthritis.  

While the Veteran's VA orthopedic surgeon provided a letter in support of the Veteran's claim, he did not provide a rationale for his conclusion that the Veteran's pre-existing knee condition was aggravated by service.  Therefore, the Board finds that a VA examination and medical opinion are warranted in this case.

With respect to pre-existing disabilities, if a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both             a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness for peacetime service under 38 U.S.C.A. § 1137.  A    lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from November 2012 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Then, schedule the Veteran for a VA knee examination to obtain an opinion concerning the Veteran's claimed left knee disability.  The claims file and electronic treatment records must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

(a) Does the record reflect that the Veteran clearly and unmistakably had a left knee disability that existed prior to his entry on active duty? Please identify the disability and explain the reason for the conclusion.

(b) If so, did the preexisting left knee disability undergo   a permanent worsening in severity during service (versus a temporary flare-up or exacerbation)?  Please explain the reason for the conclusion.  In doing so, please address the significance of the Veteran's in-service left knee injuries and left knee surgery in service.  Please explain the reason for the conclusion.

(c) If it is determined that there was a permanent worsening of his left knee disability during service, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain the reason for the conclusion.

(d) For any pre-existing left knee disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current left knee disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation or to the left knee surgery.  Please explain the reason for the conclusion.

(e) For any current left knee disability identified that did not exist prior to service, please opine whether the current disorder at least as likely as not arose in service or is otherwise related to service.  Please explain the reason for the conclusion.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit       sought on appeal remains denied, the Veteran and        his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


